         Case 21-30923 Document 226 Filed in TXSB on 04/28/21 Page 1 of 7




                             UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

                                                           )
In re:                                                     )    Chapter 11
                                                           )
GRIDDY ENERGY LLC,1                                        )    Case No. 21-30923 (MI)
                                                           )
                                   Debtor.                 )
                                                           )

                        DEBTOR’S AGENDA OF MATTERS SET FOR
                       HEARING ON APRIL 29, 2021 AT 9:00 A.M. (CDT)

The hearing will be held electronically. For audio, you must dial into the Court’s dial in
facility at 832-917-1510. You will be responsible for your own long-distance charges. Once
connected, you will be asked to enter the conference room number. Judge Isgur’s
conference room number is 954554. You may view video via GoToMeeting. To use
GoToMeeting, the Court recommends that you download the free GoToMeeting
application. To connect, you should enter the meeting code “JudgeIsgur” in the
GoToMeeting app or click the link on Judge Isgur’s home page on the Southern District of
Texas website. Once connected, click the settings icon in the upper right corner and enter
your name under the personal information setting


         The above-referenced debtor and debtor in possession (the “Debtor”) hereby files its

Agenda of matters set for a hearing on Thursday, April 29, 2021 at 9:00 a.m. (CDT).


    1. Debtor’s Motion for Entry of an Order: (i) Conditionally Approving the Adequacy of the
       Disclosure Statement; (ii) Approving the Solicitation and Notice Procedures with Respect
       to Confirmation of the Plan; (iii) Approving the Form of Various Ballots and Notices in
       Connection Therewith; and (iv) Approving the Scheduling of Certain Dates in
       Connection with Confirmation of the Plan [Docket No. 24].

         Related Documents:

             A. Plan of Liquidation for Griddy Energy LLC Under Chapter 11 of the Bankruptcy
                Code [Docket No. 22].



1
    The last four digits of its federal tax identification number of the Debtor are 1396. The mailing address for the
    Debtor is PO Box 1288, Greens Farms, CT 06838.
Case 21-30923 Document 226 Filed in TXSB on 04/28/21 Page 2 of 7




  B. Disclosure Statement for Plan of Liquidation for Griddy Energy LLC Under
     Chapter 11 of the Bankruptcy Code [Docket No. 23].

  C. Certificate of Service [Docket No. 49].

  D. Notice of Hearing on Debtor's Motion for Entry of an Order: (i) Conditionally
     Approving the Adequacy of the Disclosure Statement; (ii) Approving the
     Solicitation and Notice Procedures with Respect to Confirmation of the Plan;
     (iii) Approving the Form of Various Ballots and Notices in Connection
     Therewith; and (iv) Approving the Scheduling of Certain Dates in Connection
     with Confirmation of Plan [Docket No. 80].

  E. Certificate of Service [Docket No. 87].

  F. Amended Plan of Liquidation for Griddy Energy LLC Under Chapter 11 of the
     Bankruptcy Code [Docket No. 175].

  G. Disclosure Statement for the Amended Plan of Liquidation for Griddy Energy
     LLC Under Chapter 11 of the Bankruptcy Code [Docket No. 176]

  H. Notice of Filing of Revised Proposed Order: (i) Conditionally Approving the
     Adequacy of the Disclosure Statement; (ii) Approving the Solicitation and Notice
     Procedures with Respect to Confirmation of the Plan; (iii) Approving the Form of
     Various Ballots and Notices in Connection Therewith; and (iv) Approving the
     Scheduling of Certain Dates in Connection with Confirmation of the Plan [Docket
     No. 177].

  I. Objection of Electric Reliability Council of Texas, Inc. to (A) the [Proposed]
     Disclosure Statement for Amended Plan of Liquidation for Griddy Energy LLC
     Under Chapter 11 of the United States Bankruptcy Code, and (B) Debtor’s
     Motion for Entry of an Order: (i) Conditionally Approving the Adequacy of the
     Disclosure Statement; (ii) Approving the Solicitation and Notice Procedures with
     Respect to Confirmation of the Plan; (iii) Approving the Form of Various Ballots
     and Notices in Connection Therewith; and (iv) Approving the Scheduling of
     Certain Dates in Connection with Confirmation of the Plan [Docket No. 186]

  J. Objection of the Official Committee of Unsecured Creditors to the Debtor’s
     Motion for Entry of an Order: (i) Conditionally Approving the Adequacy of the
     Disclosure Statement; (ii) Approving the Solicitation and Notice Procedures with
     Respect to Confirmation of the Plan; (iii) Approving the Form of Various Ballots
     and Notices in Connection Therewith; and (iv) Approving the Scheduling of
     Certain Dates in Connection with Confirmation of Plan [Docket No. 187].

  K. Motion of the Official Committee of Unsecured Creditors for Entry of an Order
     Authorizing the Committee to (I) File the Objection under Seal and (II) Redact



                                      2
Case 21-30923 Document 226 Filed in TXSB on 04/28/21 Page 3 of 7




     Confidential Portions Thereof Filed by Creditor Committee Official Committee
     Of Unsecured Creditors [Docket No. 188].

  L. Declaration of Darren Azman in Support of Objections of the Official Committee
     of Unsecured Creditors to the Debtors' (I) Disclosure Statement Motion and
     (II) Motion to Quash [Docket No. 197].

  M. Certificate of Service [Docket No. 203].

  N. Debtor’s Exhibit and Witness List for April 29, 2021 Hearing [Docket No. 206]

  O. Objection of Karen Prescott Individually and on Behalf of All Similarly Situated
     Customers of the Debtor Suffering Property Damage or Personal Injuries to:
     (A) the [Proposed] Disclosure Statement for Amended Plan of Liquidation for
     Griddy Energy LLC Under Chapter 11 of the United States Bankruptcy Code, and
     (B) Debtor’s Motion for Entry of an Order: (i) Conditionally Approving the
     Adequacy of the Disclosure Statement; (ii) Approving the Solicitation and Notice
     Procedures with Respect to Confirmation of the Plan; (iii) Approving the Form of
     Various Ballots and Notices in Connection Therewith; and (iv) Approving the
     Scheduling of Certain Dates in Connection with Confirmation of the Plan [Docket
     No. 210]

  P. Official Committee of Unsecured Creditors’ Witness and Exhibit List for Hearing
     on April 29, 2021 [Docket No. 211].

  Q. Notice of Filing of Second Amended Plan of Liquidation for Griddy Energy LLC
     Under Chapter 11 of the Bankruptcy Code [Docket No. 212].

  R. Notice of Filing of Disclosure Statement for the Second Amended Plan of
     Liquidation for Griddy Energy LLC Under Chapter 11 of the Bankruptcy Code
     [Docket No. 213].

  S. Notice of Filing of Further Revised Proposed Order: (i) Conditionally Approving
     the Adequacy of the Disclosure Statement; (ii) Approving the Solicitation and
     Notice Procedures with Respect to Confirmation of the Plan; (iii) Approving the
     Form of Various Ballots and Notices in Connection Therewith; and
     (iv) Approving the Scheduling of Certain Dates in Connection with Confirmation
     of the Plan [Docket No. 214].

  T. Debtor’s Omnibus Reply in Support of (i) Conditionally Approving the Adequacy
     of the Disclosure Statement; (ii) Approving the Solicitation Procedures and
     Notice Procedures with Respect to Confirmation of the Plan; (iii) Approving the
     form of Various Ballots and Notices in Connection Therewith; and
     (iv) Approving the Scheduling of Certain Dates in Connection with Confirmation
     of Plan [Docket No. 215].



                                      3
    Case 21-30923 Document 226 Filed in TXSB on 04/28/21 Page 4 of 7




       U. Debtor’s Motion to (a) File Under Seal Debtor's Omnibus Reply in Support of
          (i) Conditionally Approving the Adequacy of the Disclosure Statement;
          (ii) Approving the Solicitation and Notice Procedures with Respect to
          Confirmation of the Plan; (iii) Approving the Form of Various Ballots and
          Notices in Connection Therewith; and (iv) Approving the Scheduling of Certain
          Dates in Connection with Confirmation of Plan; and (b) Redact Confidential
          Provisions Thereof [Docket No. 216].

       V. Debtor’s Amended Exhibit and Witness List for April 29, 2021 Hearing [Docket
          No. 218].

   Status: This matter is going forward.

2. Debtor and Non-Debtor Affiliates’ Motion to Quash and for a Protective Order [Docket
   No. 165].

   Related Documents:

       A. Certificate of Service [Docket No. 169].

       B. Objection of the Official Committee of Unsecured Creditors to Debtor and Non-
          Debtor Affiliates’ Motion to Quash and for a Protective Order [Docket No. 193].

       C. Motion of the Official Committee of Unsecured Creditors for Entry of an Order
          Authorizing the Committee to (I) File the Objection to Motion to Quash Under
          Seal; (II) File the Azman Declaration Under Seal; and (III) Redact Confidential
          Portions Thereof [Docket No. 195].

       D. Declaration of Darren Azman in Support of Objections of the Official Committee
          of Unsecured Creditors to the Debtors’ (I) Disclosure Statement Motion and
          (II) Motion to Quash [Docket No. 197].

       E. Notice of Hearing on Debtor and Non-Debtor Affiliates’ Motion to Quash and for
          a Protective Order [Docket No. 198].

       F. Certificate of Service [Docket No. 205].

       G. Debtor’s Exhibit and Witness List for April 29, 2021 Hearing [Docket No. 206].

       H. Official Committee of Unsecured Creditors’ Witness and Exhibit List for Hearing
          on April 29, 2021 [Docket No. 211].

       I. Debtor and Non-Debtor Affiliates’ Reply in Support of Motion to Quash and for a
          Protective Order [Docket No. 217].




                                           4
    Case 21-30923 Document 226 Filed in TXSB on 04/28/21 Page 5 of 7




       J. Debtor’s Amended Exhibit and Witness List for April 29, 2021 Hearing [Docket
          No. 218].

       K. Notice of Filing of Proposed Order for Debtor and Non-Debtor Affiliates’ Motion
          to Quash and for a Protective Order [Docket No. 223]

   Status: This matter is going forward.

3. Motion of Debtor for Entry of an Order Authorizing Retention and Compensation of
   Certain Professionals Used in the Ordinary Course of Business (the “OCP Motion”)
   [Docket No. 69].

   Related Documents:

       A. Notice of Hearing on April 29, 2021 at 9:00 A.M. [Docket No. 73].

       B. Certificate of Service [Docket No. 86].

       C. The State of Texas’s Objection to the Debtor's Motion for Entry of an Order
          Authorizing Retention and Compensation of Certain Professionals Used in the
          Ordinary Course of Business [Docket No. 173].

       D. Limited Joinder of the Official Committee of Unsecured Creditors to the State of
          Texas’s Objection to the Debtor’s Motion for Entry of an Order Authorizing
          Retention and Compensation of Certain Professionals Used in the Ordinary
          Course of Business [Docket No. 174].

       E. Certificate of Counsel Regarding Motion of the Debtor for Entry of an Order
          Authorizing Retention and Compensation of Certain Professionals Used in the
          Ordinary Course of Business [Docket No. 219].

   Status: The Debtor has filed a certificate of counsel attaching a revised proposed order
   that resolves all pending objections and responses to the OCP Motion. This matter is
   going forward.

4. Debtor’s Application for Entry of an Order Authorizing Retention and Employment of
   Baker Botts L.L.P. as Counsel to the Debtor Effective as of the Petition Date (the “Baker
   Botts Retention Application”) [Docket No. 134].

   Related Documents:

       A. Notice of Hearing on Debtor’s Application for Entry of an Order Authorizing
          Retention and Employment of Baker Botts L.L.P. as Counsel to the Debtor
          Effective as of the Petition Date [Docket No. 139].

       B. Certificate of Service [Docket No. 166].

                                            5
   Case 21-30923 Document 226 Filed in TXSB on 04/28/21 Page 6 of 7




      C. Notice of Filing of Revised Schedule 2 to Declaration of Robin Spigel in Support
         of Debtor's Application for Entry of an Order Authorizing Retention and
         Employment of Baker Botts L.L.P. as Counsel to the Debtor Effective as of the
         Petition Date [Docket No. 178].

      D. First Supplemental Declaration of Robin Spigel in Support of Debtor’s
         Application for Entry of an Order Authorizing Retention and Employment of
         Baker Botts L.L.P. as Counsel to the Debtor Effective as of the Petition Date
         [Docket No. 222].

      E. Certificate of No Objection to Debtor’s Application for Entry of an Order
         Authorizing Retention and Employment of Baker Botts L.L.P. as Counsel to the
         Debtor Effective as of the Petition Date [Docket No. 225].

   Status: The Debtor has not received any objections or responses to the Baker Botts
   Retention Application and has filed a certificate of no objection with the Court on April
   28, 2021. This matter is going forward.

5. Status Conference - Khoury v Griddy Energy LLC (Adversary No. 21-03041)

   Related Documents:

      A. Joint Stipulation [Adv. Docket No. 6].

   Status: This matter is going forward.



                [The remainder of this page is intentionally left blank.]




                                           6
        Case 21-30923 Document 226 Filed in TXSB on 04/28/21 Page 7 of 7




Dated: April 28, 2021
       New York, New York
                                         BAKER BOTTS L.L.P.

                                          By: /s/ Chris Newcomb
                                          Robin Spigel (admitted pro hac vice)
                                          Robin.Spigel@bakerbotts.com
                                          Chris Newcomb (admitted pro hac vice)
                                          Chris.Newcomb@bakerbotts.com
                                          30 Rockefeller Plaza
                                          New York, New York 10012-4498
                                          Telephone: (212) 408-2500
                                          Facsimile: (212) 259-2501

                                          -and-

                                          David R. Eastlake
                                          Texas Bar No. 24074165
                                          David.Eastlake@bakerbotts.com
                                          910 Louisiana Street
                                          Houston, Texas 77002-4995
                                          Telephone: (713) 229-1234
                                          Facsimile: (713) 229-1522


                                          Proposed Counsel to the Debtor and Debtor in
                                          Possession




                                     Certificate of Service

        I certify that on April 28, 2021, I caused a copy of the foregoing document to be served
by the Electronic Case Filing System for the United States Bankruptcy Court for the Southern
District of Texas.

                                                     /s/ Chris Newcomb
                                                     Chris Newcomb
